[Cite as Gaston v. Meyer, 2020-Ohio-289.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


Charlene Gaston                                  Court of Appeals No. L-20-1006

        Petitioner

v.

Judge Jay A. Meyer, Magistrate Donald
Bennet, and Seneca County Child Support          DECISION AND JUDGMENT

        Respondents                              Decided: January 28, 2020

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} This matter is before the court on petitioner’s, Charlene Gaston, “Non-

Statutory Writ Of Habeas Corpus Remedy A Judgment Under Federal Rule 60(B)(4)

Judicial Notice Of Adjudicated Facts Are Introduced Into Court As Evidence Under

Federal Rules Of Evidence 201(D) Or A State Equivalent.” The petition, in effect, seeks

to overturn the January 31, 2018 judgment of the Seneca County Court of Common

Pleas, Juvenile Division, which awarded custody of Gaston’s minor child to the child’s
father and ordered Gaston to pay child support. Aside from its myriad other defects,

because this petition constitutes the unauthorized practice of law, it must be denied.

       {¶ 2} Here the petition was filed on behalf of Gaston by Audriana Nobell El, who

purports to have a power of attorney over Gaston. Audriana Nobell El does not claim to

be a licensed Ohio lawyer. “[A] non-lawyer with a power of attorney may not appear in

court on behalf of another, or otherwise practice law.” Disciplinary Counsel v. Coleman,

88 Ohio St. 3d 155, 158, 724 N.E.2d 402 (2000); see also R.C. 4705.01. We cannot

condone the unauthorized practice of law, and therefore must deny this petition. See Lusk

v. Crown Pointe Care Ctr., 2019-Ohio-1326, 135 N.E.3d 414, ¶ 12 (10th Dist.) (“When a

non-attorney files a notice of appeal and attempts to prosecute the appeal in court as

counsel on behalf of another, such constitutes the unauthorized practice of law for which

the pleadings filed should be stricken and the proceeding thus attempted dismissed.”).

       {¶ 3} Accordingly, upon due consideration, Gaston’s petition for a writ of habeas

corpus is not well-taken, and it is hereby denied. The costs of this action are assessed to

Gaston.

       {¶ 4} The clerk is directed to serve upon all parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).

                                                                                Writ denied.




2.
                                                                     Gaston v. Meyer
                                                                     C.A. No. L-20-1006




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Arlene Singer, J.
                                              _______________________________
Thomas J. Osowik, J.                                      JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.